      Case 1:15-cv-05086-ALC-KNF Document 72 Filed 02/08/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MIRABEL, ET AL.,                                                                2/8/2021

                               Plaintiffs,
                                                               1:15-cv-05086-ALC-KNF
                      -against-

 TWIN AMERICA LLC, ET AL.,

                               Defendants.

FINAL ORDER AND JUDGMENT GRANTING PLAINTIFFS' CONSENT MOTION TO
  CERTIFY CLASS FOR FINAL CLASS CERTIFICATION, APPROVAL OF CLASS
 SETTLEMENT AGREEMENT, CLASS COUNSEL'S FEES, SERVICE AWARDS AND
                       ADMINISTRATION COSTS

ANDREW L. CARTER, JR., United States District Judge:

       Named Plaintiffs Mariano Mirabel and William Hylton brought this action in 2015 seeking

to represent themselves and similarly situated dispatchers who worked for Twin America, LLC

d/b/a City Sights and/or JAD Transportation, Inc. from January 1, 2009 to December 31, 2013. On

May 26, 2020, Plaintiffs filed a Consent Motion for Preliminary Approval of Class Certification,

Settlement Agreement, Class Notice, Class Counsel and Claims Administrator (“Consent Motion

for Preliminary Approval”). ECF No. 59. This Consent Motion for Preliminary Approval was

supplemented by a further submission by Plaintiff on August 27, 2020. ECF No. 64. The Court

granted the Consent Motion for Preliminary Approval on September 18, 2020. ECF No. 65

(“Preliminary Approval Order”).


       On January 7, 2021, the Parties filed a Consent Motion to Certify Class for Final Class

Certification, Approval of Class Settlement Agreement, Class Counsel's Fees, Service Awards and

Administration Costs (“Consent Motion for Final Approval”). ECF No. 66. A Fairness Hearing

was held on January 21, 2021, where there were no objections or opt outs. At the Fairness Hearing,


                                                1
      Case 1:15-cv-05086-ALC-KNF Document 72 Filed 02/08/21 Page 2 of 5




the Parties agreed to remove a clause restricting statements to the media from the settlement

agreement. The removal of this clause is reflected in the version of the Settlement Agreement and

Release filed on February 4, 2021. ECF No. 71 (“Revised Settlement Agreement”).


       Upon consideration of the Consent Motion for Final Approval, the documents and

declarations filed in support thereof, the Fairness Hearing, and the Revised Settlement Agreement,

and for good cause shown,


NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:


   A. Except as otherwise specified herein, the Court for purposes of this Order adopts all defined

       terms as set forth in the Revised Settlement Agreement.

   B. This Court has jurisdiction over the subject matter of this litigation and all matters relating

       thereto, and over all Parties.

   C. Pursuant to Rule 23, the Court confirms as final its certification of the Class for settlement

       purposes based on its findings in the Preliminary Approval Order and in the absence of any

       objections from Class Members to such certification.

   D. Pursuant to 29 § U.S.C. 216(b), the Court approves the FLSA Settlement and certifies the

       collective class under the FLSA.

   E. The Court confirms as final the appointment of Plaintiffs Mariano Mirabel and William

       Hylton as representatives of the Class, both under Federal Rule of Civil Procedure 23 and

       29 U.S.C. § 216(b).

   F. The Court likewise confirms as final the appointment of The Law Offices of Anthony

       Ofodile as Class Counsel for the Class pursuant to Federal Rule of Civil Procedure 23 and

       for the collective members pursuant to 29 U.S.C. § 216(b).

                                                 2
   Case 1:15-cv-05086-ALC-KNF Document 72 Filed 02/08/21 Page 3 of 5




G. The Court finds that the Notice distributed to class and collective members pursuant to the

   Preliminary Approval Order constituted the best notice practicable under the

   circumstances, was accomplished in all material respects, and fully met the requirements

   of Rule 23, the Fair Labor Standards Act, and due process.

H. Pursuant to Rule 23(e), this Court hereby grants the Consent Motion for Final Approval

   and finally approves the settlement as set forth in the Revised Settlement Agreement. The

   Court finds that the settlement is fair, reasonable and adequate in all respects and that it is

   binding on Class Members who did not timely opt out pursuant to the procedures set forth

   in the Preliminary Approval Order. The Court specifically finds that the settlement is

   rationally related to the strength of Plaintiffs' claims given the risk, expense, complexity,

   and duration of further litigation.

I. The Court finds that the proposed settlement is procedurally fair because it was reached

   through vigorous, arm's-length negotiations and after experienced counsel had evaluated

   the merits of Plaintiffs' claims through factual and legal investigation. Wal-Mart Stores,

   Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 117 (2d Cir. 2005).

J. The settlement is also substantively fair. All of the factors set forth in Grinnell, which

   provides the analytical framework for evaluating the substantive fairness of a class action

   settlement, weigh in favor of final approval. City of Detroit v. Grinnell Corp., 495 F.2d

   448 (2d Cir. 1974). Therefore, the Court finds that the settlement is adequate given: (1) the

   complexity, expense and likely duration of the litigation; (2) the stage of the proceedings

   and the amount of discovery completed; (3) the risks of establishing liability and damages;

   (4) the risks of maintaining the class action through the trial; (5) the lack of any objections;

   (6) the ability of the defendants to withstand a greater judgment; and (7) that the total



                                              3
   Case 1:15-cv-05086-ALC-KNF Document 72 Filed 02/08/21 Page 4 of 5




   settlement amount is within the range of reasonableness in light of the best possible

   recovery and the attendant risks of litigation. Grinnell, 495 F.2d at 463.

K. The Court also finds that the class's reaction to the settlement was positive, as no Class

   Member objected to the settlement.

L. The Court finds that the proposed plan of allocation is rationally related to the relative

   strengths and weaknesses of the respective claims asserted. The mechanisms and

   procedures set forth in the Revised Settlement Agreement by which payments are to be

   calculated and made to Class Members who did not timely opt out are fair, reasonable and

   adequate, and payment shall be made according to those allocations and pursuant to the

   procedures as set forth in the Revised Settlement Agreement.

M. For the reasons set forth in the preceding paragraphs, the Court also finds that the settlement

   is fair and reasonable within the meaning of Cheeks v. Freeport Pancake House, Inc., 796

   F.3d 199 (2d Cir. 2015).

N. The Court hereby grants Plaintiffs' Motion for Attorneys' Fees and awards Class Counsel

   $148,573.00 in fees and costs, less than 30% of the Settlement Fund, which the Court finds

   to be fair and reasonable based on: (A) the number of hours worked by Class Counsel

   during the Litigation; (B) the results achieved on behalf of the Class; (C) the contingent

   nature of Class Counsel's representation; (D) the complexity of the issues raised by the

   Litigation; (E) a lodestar cross check; and (F) Class Counsel's recognized experience and

   expertise in the market. The Court finds Class Counsel's hourly rates to be reasonable. The

   attorneys' fees and the amount in reimbursement of litigation costs and expenses shall be

   paid from the Settlement Fund.




                                              4
      Case 1:15-cv-05086-ALC-KNF Document 72 Filed 02/08/21 Page 5 of 5




   O. The Court approves and finds reasonable the two service awards for the named plaintiffs

         Mariano Mirabel and William Hylton each in the amount of $10,000, in recognition of the

         services they rendered on behalf of the class. These amounts shall be paid from the

         Settlement Fund, subject to the terms of the Revised Settlement Agreement.

   P. The Court approves and finds reasonable the payment of the Settlement Administrator's

         fees in the amount of $13,466.00, which shall be paid out of the Settlement Fund, according

         to the terms of the Revised Settlement Agreement.

   Q. The Court hereby fully and finally dismisses this matter and Litigation in its entirety and

         with prejudice.


SO ORDERED.

Dated:     February 8, 2021
           New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge




                                                  5
